Name: Commission Regulation (EEC) No 3441/89 of 15 November 1989 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 331 /40 Official Journal of the European Communities 16. 11 . 89 COMMISSION REGULATION (EEC) No 3441/89 of IS November 1989 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2 (1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3305/89 0 ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3305/89 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided for in Regulation (EEC) No 1491/85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 151 , 10 . 6 . 1985, p. 15 . 0 OJ No L 197, 26. 7 . 1988, p. 11 . 0 OJ No L 201 , 27. 7. 1988, p. 2. M OJ No L 320, 1 . 11 . 1989, p. 64. 16. 11.-89 Official Journal of the European Communities No L 331 /41 ANNEX to the Commission Regulation of IS November 1989 fixing the aid for soya beans (ECU/100 kg) l Seed harvested in Spain Portugal another MemberState Seed processed in current period  Spain  Portugal  another Member State 0,000 17,676 17,676 25,603 25,603 0 25,603 25,603 25,603 25,603 Seed processed in first period  Spain  Portugal  another Member State 0,000 17,656 17,656 25,583 25,583 0 25,583 25,583 25,583 - 25,583 Seed processed in second period  Spain  Portugal  another Member State 0,000 17,556 17,556 25,483 25,483 0 25,483 25,483 25,483 25,483 Seed processed in third period  Spain  Portugal  another Member State 0,000 17,416 17,416 25343 25,343 ( ¢) 25,343 25,343 25^43 25343 Seed processed in fourth period  Spain  Portugal  another Member State 0,000 17,297 17,297 25,224 25,2240 25,224 25,224 25,224 25,224 Seed processed in fifth period  Spain  Portugal  another Member State 0,000 18,037 18,037 25,964 25,964 0 25,964 25,964 25,964 25,964 (*) Special aid.